UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
SLEEPY’S LLC,

                      Plaintiff,
                                          MEMORANDUM & ORDER
          -against-                       07-CV-4018(JS)(ARL)

SELECT COMFORT WHOLESALE CORPORATION,
SELECT COMFORT RETAIL CORPORATION,
and SELECT COMFORT CORPORATION,

                    Defendants.
-------------------------------------X
APPEARANCES
For Plaintiff:      Andrew W. Singer, Esq.
                    David J. Kanfer, Esq.
                    Lewis Donald Prutzman, Esq.
                    Paul D. Sarkozi, Esq.
                    Vincent J. Syracuse, Esq.
                    George Foulke Du Pont, Esq.
                    Stephanie Marie Ramirez, Esq.
                    Tannenbaum Halpern Syracuse & Hirschtritt LLP
                    900 Third Avenue
                    New York, New York 10022

For Defendants:       Heidi A.O. Fisher, Esq.
                      Andrew S. Hansen, Esq., pro hac vice
                      Fox Rothschild LLP
                      Campbell Mithun Tower, Suite 2000
                      222 South Ninth Street
                      Minneapolis, Minnesota 55402

                      Joseph S. Miller, Esq., pro hac vice
                      Michael J. Bleck, Esq.
                      Michael K. Gravink, Esq., pro hac vice
                      Michelle R. Schjodt, Esq.
                      Oppenheimer Wolff & Donnelly LLP
                      45 South Seventh Street, Suite 3300
                      Minneapolis, Minnesota 55402

                      Joshua S. Androphy, Esq.
                      Michael Faillace & Associates, P.C.
                      60 East 42nd Street, Suite 2540
                      New York, New York 10165
SEYBERT, District Judge:

           This matter comes before the Court on remand from the

Second Circuit Court of Appeals following its decision in Sleepy’s

LLC v. Select Comfort Wholesale Corp. (“Sleepy’s 2018”), 909 F.3d

519, 521 (2d Cir. 2018) that affirmed in part, vacated in part,

and remanded portions of this Court’s decisions arising out of

Sleepy’s LLC v. Select Comfort Wholesale Corp. (“Sleepy’s 2015”),

133 F. Supp. 3d 483 (E.D.N.Y. 2015), Sleepy’s LLC v. Select Comfort

Wholesale Corp. (“Sleepy’s Jan. 2016”), No. 07-CV-4018, 2016 WL

126377 (E.D.N.Y. Jan. 11, 2016), and Sleepy’s LLC v. Select Comfort

Wholesale Corp. (“Sleepy’s Sept. 2016”), 222 F. Supp. 3d 169

(E.D.N.Y. 2016).      Plaintiff Sleepy’s LLC (“Sleepy’s”) commenced

this action in state court on August 24, 2007 against defendants

Select   Comfort   Wholesale   Corporation,       Select   Comfort   Retail

Corporation, and Select Comfort Corporation (collectively “Select

Comfort” or “Defendants”) seeking, inter alia, damages resulting

from Select Comfort’s alleged breach of a 2005 sales agreement.

On September 25, 2007 Defendants removed the action to this Court.

           Currently before the Court are the parties’ omnibus

briefs   addressing    (1) whether       the   Court   properly   dismissed

Sleepy’s claims of slander per se on the basis that Sleepy’s

consented to the alleged defamatory statements and (2) whether

this case is an “exceptional” case under Octane Fitness, LLC v.

ICON Health & Fitness, Inc., 572 U.S. 545, 134 S. Ct. 1749, 188 L.

                                     2
Ed. 2d 816 (2014), and if so, the appropriate amount of attorney’s

fees to be awarded.                                            (Def. Br., D.E. 898; Pl. Opp., D.E. 899; Def.

Reply, D.E. 900.)

                             The Court finds (1) that Sleepy’s claims for slander per

se were properly dismissed because it consented to the alleged

defamatory statements raised in the Amended Complaint and (2) this

case is not exceptional under Octane Fitness and Select Comfort is

not entitled to attorney’s fees under the Lanham Act.

                                                                     BACKGROUND1

                             The Court assumes familiarity with the facts chronicled

in earlier orders.                                             See, e.g., Sleepy’s LLC v. v. Select Comfort

Wholesale                       Corp.                (“Sleepy’s         2012”),    No.   07-CV-4018,   2012   WL

13106064, at *1-2 (E.D.N.Y. Sept. 26, 2012) (Platt, J.); Sleepy’s

2015, 133 F. Supp. 3d at 487-95.                                              The details pertinent to this

Memorandum and Order are further discussed below.

                             Sleepy’s, a New York-based retailer, sells mattresses

and other bedding products.                                              (Tr. 74:19-79:8.)     Select Comfort

manufactures and sells the Sleep Number bed.                                              (Tr. 2250:10-2252:9,

2780:10-2782:15.)                                      Select Comfort sold its “Core Line” of products

in its own retail stores and offered the “Personal Preference Line”

of products through its retail partners.                                             (Tr. 107:8-16; 2551:17-




1 The Court references the trial transcript (“Tr.”) and the
parties’ trial exhibits, labeled “PX” for Plaintiff’s Exhibit
and “DX” for Defense Exhibit.
                                                                          3
2553:3; 2624:9-16.)                                            In 2005, Sleepy’s approached Select Comfort

to become a retail partner.                                                 (Tr. 326:14-18; 388:3-16.)      On

June 17, 2005,                                   the            parties     executed   the   “Select   Comfort

Corporation                           Dealer                   Agreement”   (the   “Dealer   Agreement”)   that

provided Sleepy’s would become an authorized dealer and would sell

the Personal Preference Line of Select Comfort products. (PX 133.)

The Dealer Agreement set September 30, 20062 as the agreement’s

expiration date.                                     (PX 133, ¶ 9(a).)

                             Sleepy’s sales figures for the Personal Preference Line

were disappointing (Tr. 144:25-145:10) and the program never grew

to the level the parties anticipated (Tr. 183:16-19).                                                  By the

second quarter of 2006, Sleepy’s upper management team convened to

determine the cause of the disappointing figures.                                                (Tr. 184:13-

188:6.)                      Three Sleepy’s executives were involved: Harry Acker

(“Acker”), Sleepy’s founder, owner, and CEO, Michael Bookbinder

(“Bookbinder”), Sleepy’s Executive Vice President of Sales, and

Ira Fishman (“Fishman”), Sleepy’s Vice President of Merchandising.

                             Sleepy’s had heard from potential customers and through

“secret shops”3 conducted by Sleepy’s management team at Select



2 Although the parties never executed a written agreement to
extend the terms of the Dealer Agreement, the parties continued
to operate under its terms beyond September 30, 2006. The
parties dispute whether the Dealer Agreement terminated on that
date. See Sleepy’s 2015, 133 F. Supp. 3d at 489 n.6.

3 A “secret shop” occurs when a Sleepy’s employee enters a Select
Comfort retail store, poses as a potential customer, and records
                                                                            4
Comfort stores that Select Comfort salespeople had been “talk[ing]

negatively about the products that Sleepy’s carried, specifically”

the Personal Preference Line.                                              (Tr. 191:24-192:6.)     By early

September 2006, specifically Labor Day weekend, Sleepy’s started

to seriously consider whether the results of its sales were caused

by Select Comfort employees disparaging the Personal Preference

Line sold at Sleepy’s.                                         (Tr. 191:13-192:6; 192:17-193:2.)    At that

time, Sleepy’s ordered its managers to conduct “serious” secret

shops, as opposed to “random shops,” of Select Comfort retail

stores to “corroborate” their “concern[s]” of disparagement.                                           (Tr.

191:13-193:15; 213:12-214:2 (Bookbinder testifying that Sleepy’s

management “organized a seri[es] of secret shops” to evaluate the

hypothesis that disparagement was a reason for Sleepy’s poor

sales).)                    Sleepy’s ordered these secret shops “so [Select Comfort]

would know what was going on in their training area and stop the

disparagement.”                                   (Tr. 215:3-7.)

                             On November 4, 2006,4 Anthony Colon (“Colon”), then a

Sleepy’s Regional Manager, conducted a secret shop of a Select




the experience. (Tr. 213:20-283:5.) “Secret shops” are common
in the industry. (Tr. 281:18-25; 2173:1-9.) Select Comfort has
also conducted its own secret shops. (Tr. 2144:4-6.)

4 Colon originally testified that this secret shop occurred on
September 4, 2006. (Tr. 863:13-14.) Colon acknowledged that
the shop may have occurred on November 4, 2006. (Tr. 886:22-
887:3 (“The shop was definitely done on a Saturday.”).) The
parties do not contest that November 4, 2006 is the operative
                                                                       5
Comfort store in Manhattan at the direction of Bookbinder, who did

not give him any “direct details” except that he needed a secret

shop of a Select Comfort store “as soon” as possible. (Tr. 863:22-

864:5;                874:21-875:8.)                              On   November        5,   2006,   Deborah   Zaffron

(“Zaffron”), then a Sleepy’s District Manager, conducted a secret

shop of a Select Comfort retail store in Bay Shore, New York.                                                     (Tr.

667:13; 668:16-19; 692:8-14.)                                               Zaffron testified that she never

conducted a secret shop without instructions to do so (Tr. 1013:20-

22) and was told to conduct this specific shop (Tr. 692:11-18).

After the shop, Zaffron spoke with Bookbinder and Fishman to let

them know the “negative information” she obtained. (Tr. 702:22-

6.)           

                             On         November 6, 2006,                   Bookbinder,       Acker,   and    Fishman

participated                              in          a        conference       call    and    discussed      Sleepy’s

relationship with Select Comfort. (DX 95.) They discussed Colon’s

secret shop and recognized that the results positioned them for a

potential slander lawsuit against Select Comfort.                                                      (DX 95 at 4-

6.) Acker opined that “[t]his may be an enormous, fabulous lawsuit

for Sleepy’s to collect damages.”                                               (DX 95 at 4.)       He went on:

                             This may be very good because if we start
                             getting involved in a lawsuit especially in a
                             class action and it gets publicity it will not
                             be good for them. This cannot help them at
                             all in the industry, it won’t mean a thing to
                             the consumer, but it will for people who want

date for the Colon secret shop.                                             (Def Br. at 6-7; Pl. Opp. at
6.)
                                                                            6
                             to do business with them.     Get all of this
                             information to Adam5 and another law firm, one
                             that specializes in this. Find out who does
                             this.

(DX 95 at 4.)                                Later, Acker demanded more secret shops to obtain

the same potential evidence that Colon uncovered:

                             [Acker]: I want three more shops by area
                             managers looking for the same thing that [ ]
                             Colon was looking for. They are telling the
                             consumer that they are going to have problems
                             with the products that they sell us. So they
                             are telling consumers that a Select Comfort
                             product that we carry is not only inferior,
                             but also problematic.      Think about that
                             fellas.

                             [Fishman]: Harry it gets better or worse
                             depending on how you want to look at it.

                             [Acker]: Stop the preambles just keep going.
                             This is a good chance that we can sue this man
                             personally for defamation and slander. Make
                             a note that we can sue him.

                             [Fishman]: Select Comfort said, that we caulk
                             down the wood foundation, both salespeople
                             said that buying from Select Comfort is like
                             buying the original; it would be like buying
                             a Coach bag from Coach.      But, buying from
                             somewhere else it would be like buying a copy.

                             [Acker]: Great Slander, I love it.

(DX 95 at 6.)

                             Sleepy’s did not initiate a suit against Select Comfort

at that time.                                However, shortly after the November 6, 2006 call,





5 Adam Blank was Sleepy’s executive vice president and general
counsel. (Tr. 2896:16-16; 2897:7-10.)
                                                               7
Bookbinder sent an email6 to Sleepy’s Regional Vice Presidents,

Regional Managers, and Area Managers ordering a “blitz” of secret

shops to obtain “more [ ] reports from [ ] around November 6, 7,

8 [2006.]”                             (Tr. 244:6–12; 520:23–523:4; DX 295.)                        Bookbinder

requested                       that             Sleepy’s       employees        submit   their   “blitz”     shop

reports by November 8, 2006.                                        (Tr. 244:6-12; DX 295.)         Bookbinder

instructed that Sleepy’s was looking for disparaging remarks from

Select Comfort.                                  (DX 295.)       Two of the instructions read: “we want

to know specifically what Select Comfort Says about Sleepy’s,” and

“do they denigrate Sleepy’s or the products we sell?”                                                (DX 295.)

Bookbinder testified that these instructions were provided “as a

result                 of         Harry                Acker   saying       ‘I   want   more   shops’”   on    the

November 6, 2006 call.7                                        (Tr. 532:2-10.)

                             Between November 6, 2006 and December 5, 2006, Fishman

interviewed former Select Comfort salespeople to determine whether

Select Comfort’s corporate management team instructed its sales

force to “say negative things about either Sleepy’s or the Personal



6 Sleepy’s did not produce the original “blitz” email in
discovery or at trial. However, Bookbinder testified that this
email was likely sent on November 6, 2006 or “maybe” November 7,
2006. (Tr. 531:3-8; 532:2-6.)

7 Bookbinder further testified that he “always” indicated whether
a directive came from Acker to stress the importance of the
task. (Tr. 523:15-21.) Sleepy’s employees “knew that when
something came from [Acker] and [Acker] wanted it, [ ] forget
about what you were doing, [Acker’s request] is what you are
going to do.” (Tr. 527:4-6.)


                                                                        8
Preference bed.”                                     (DX 145; Tr. 512:8-12.)         In a December 5, 2006

email chain, Fishman wrote to Bookbinder that there were “no

disparaging                           comments                 from   [Select   Comfort]    corporate   about

partners” (DX 145 at 2) and that “[t]here was no smoking gun” (DX

145 at 3).                            Fishman prepared a summary of these interviews for

Acker and wrote that “[t]here is nothing worth transcribing as far

as any evidence against [Select Comfort] trying to sell against

us.”             (DX 145.)

                             On January 3, 2007, Sleepy’s and Select Comfort met for

a business review meeting (the “January 3 Meeting”).8                                            (Tr. 241:2-

4; 244:16-20.)                                       Going into this meeting, Select Comfort was

prepared to “end the relationship knowing the contract had expired”

on September 30, 2006.                                          (PX 33; Tr. 2154:19-2155:6.)        Instead,

Sleepy’s confronted Select Comfort with approximately ten shop

reports.                        (Tr. 247:1-11; 2422:25-2423:23.)                           Acker requested a

letter from Bill McLaughlin (“McLaughlin”), Select Comfort’s CEO,



8 Select Comfort initially requested this business review meeting
in August 2006 to discuss the retail program’s performance.
(Tr. 239:23-240:3; DX 3 at 6.) The meeting was scheduled for
September 7, 2006 and was re-scheduled to November 9, 2006 and
December 7, 2006. (Tr. 239:23-240:21; Tr. 2407:14-25; PX 35; PX
36; DX 3; DX 177; DX 192; DX 193.) Sleepy’s delayed this
meeting after it reviewed their secret shop reports. (Tr.
244:13-20.) On the November 6, 2006 call, after hearing
examples of “denigration,” Acker asked Bookbinder to “call
Select Comfort and tell them we must cancel the November 9th
meeting” and stated that he “would like to see if [Sleepy’s]
could drag this out because [Acker] need[ed] more time” to
conduct secret shops of Select Comfort. (DX 95 at 7; Tr. 492:8-
22; 496:24-497:4.)
                                                                        9
“assuring     Sleepy’s    that       [Select    Comfort’s]      actions    or    the

denigration that the shops showed would stop.”                  (Tr. 245:19-23.)

Bruce Bauman (“Bauman”), Select Comfort’s Vice President of Retail

Partners, testified that Acker gave Select Comfort 72 hours to

provide that letter or Sleepy’s would send its sales people “out

to Select Comfort stores to secret shop [Select Comfort] with the

intent to gather more information as a basis for suing us.”                     (Tr.

2074:23-25; 2077:1-9; 2423:14-23; 2956:6-13; PX 32.)

             Select Comfort did not send a non-disparagement letter

within 72 hours.       On January 8, 2007, Bookbinder directly emailed

McLaughlin    asking     for   the    letter.      (PX   82.)      In     response,

Bookbinder received a call from Bauman who made it clear that

Sleepy’s “should not expect” Select Comfort’s CEO to send Acker a

non-disparagement letter.        (Tr. 287:16-288:4; PX 32.)

             The next day, on January 9, 2007, Bookbinder sent an

email to Sleepy’s employees with the subject line “Shopping Select

Comfort Stores” and stating that he wanted to “make sure that we

cover every [S]elect [C]omfort showroom in our trading area.”

(DX 34.)     The email included a document that provided specific

instructions and questions for Sleepy’s employees to ask during

secret shops of Select Comfort stores.               (DX 34; Tr. 304:4-14.)

Bookbinder’s instructions detailed a “scenario” that Sleepy’s

secret shoppers should posit to solicit, among other things,

(1) whether Select Comfort employees “make any statements” that

                                         10
polymer or wood box springs are better because “this is the type

of information [Sleepy’s] needs”; (2) whether Select Comfort gave

“reasons why not to buy from their retail partner[,] example: do

they say anything regarding the ‘freshness’ of the product;”

(3) whether “Select Comfort claim their services or products are

better                 than             their                  partners”;    and   (4) whether   Select   Comfort

“denigrate[s] their partner in any way[,] meaning, does the Select

Comfort agent make any statements about Sleepy’s that are untrue

or defamatory?”                                   (DX 34.)

                             Bookbinder                          testified       that   the   purpose     of   the

January 9, 2007 email and the request for secret shops was to

confirm whether “denigration was still going on in the Select

Comfort stores” and whether, after the January 3 Meeting “anything

had changed regarding defamation . . . from the sales . . . teams

at Select Comfort.”                                            (Tr. 304:9-18.)      After a review of the post-

January 3, 2007 secret shops, Sleepy’s concluded that there was no

“change in the patterns of denigration and defamation in the Select

Comfort Stores.”                                     (Tr. 304:19-305:2.)

                             Sleepy’s employees started to conduct additional secret

shops almost immediately following the January 9, 2007 email.                                                  The

Court addressed the substance of each secret shop alleged in the

Amended Complaint in prior Orders.9                                                Sleepy’s 2015, 133 F. Supp.



9 Although not pled in the Amended Complaint, the Court addressed
one additional secret shop conducted by Zaffron sometime in the
                                                                            11
3d at 491-94; Sleepy’s 2012, 2012 WL 13106064, at *9-15.                       Those

secret shops are discussed in additional detail infra.

                             On January 11, 2007, Keith Spurgeon (“Spurgeon”), Select

Comfort’s Senior Vice President and General Manager of Consumer

Channels, sent a letter to Acker to wind up the parties’ business

relationship and reiterated Select Comfort’s position that the

Dealer Agreement terminated on September 30, 2006.                      (PX 31.)   On

the same day, Bookbinder emailed Select Comfort’s CEO on Acker’s

behalf and stated that Sleepy’s had no intention of terminating

its relationship with Select Comfort until the “issue of defamation

resulting in damage” to Sleepy’s was addressed.                         (PX 81; Tr.

298:13-22.)

                             On January 23, 2007, McLaughlin sent Acker a letter

stating that “any disparagement or denigration of any partner,

supplier, competitor, or their products, services or reputation is

neither endorsed nor tolerated at Select Comfort” and that Select

Comfort was “disappointed” by Sleepy’s shopping reports and took

“immediate action to address the reported behavior.”                       (PX 145.)

On April 18, 2007, the parties signed a “Wind-Up Agreement” and

terminated their relationship in accordance with that agreement.10



spring of 2007 or 2008 (the “Zaffron Incident”).                     Sleepy’s 2015,
133 F. Supp. 3d at 494.

10The Wind-Up Agreement provides that the parties “agreed to
forego litigation subject to the terms of the stipulation
between the parties for a period of at least ninety (90) days to
                                                               12
(PX 123.)                        On August 24, 2007, Sleepy’s initiated this action in

New York State Supreme Court.                                         (See Notice of Removal, D.E. 1.)

                                                               PROCEDURAL HISTORY

                             This case has a long and tortured history.11                      Three years

after removal to this Court on September 25, 2007, Sleepy’s filed

an Amended Complaint asserting claims for:                                          (1) breach of contract

(first and second causes of action); (2) fraudulent inducement

(third cause of action); (3) slander per se (fourth, fifth, sixth,

and seventh causes of action); (4) breach of the implied covenant

of good faith and fair dealing (eighth cause of action); (5) unfair

competition (ninth cause of action); and (6) violations of the

Lanham Act (tenth cause of action).                                          (See Am. Compl., D.E. 326,

¶¶ 52-94.)

                             Between March 21 and June 13, 2012 Judge Thomas C. Platt

held a bench trial. Following the first phase of that trial, Judge

Platt granted Select Comfort’s motion for judgment as a matter of

law.             Sleepy’s 2012, 2012 WL 13106064.                             Sleepy’s appealed parts of




enable discussions concerning a possible future relationship.”
(PX 123 at SP000201 at ¶ 5(a).)

11Throughout this litigation, Judge Platt urged the parties to
discuss settlement. (Nov. 5, 2010 Order, D.E. 380.) On the eve
of trial, Judge Platt held a settlement conference. (Mar. 20,
2012 Minute Order.) Even at trial, Judge Platt urged counsel to
talk to their clients because “both sides have problems” and
that if “either side thinks that it’s an open and shut affair,
it’s not.” (Tr. 1492:20-24.) Nine years later, this Court
shares Judge Platt’s “fatherly wisdom.” (Tr. 1493:10.)
                                                                       13
Judge Platt’s decision but not the dismissal of its claims for

fraudulent       inducement      and     Lanham      Act        violations.          On

February 27, 2015, the Second Circuit vacated Judge Platt’s Order

(see D.E. 843) as to a number of Sleepy’s causes of action and

remanded those causes for resolution.                    Sleepy’s LLC v. Select

Comfort Wholesale Corp. (“Sleepy’s I”), 779 F.3d 191, 193 (2d Cir.

2015).      On remand, on July 21 and 22, 2015, this Court received

testimony to complete the trial record.             (See Minute Entries, D.E.

852, 853.)       On September 22, 2015, the Court issued findings of

fact and conclusions of law and entered judgment in favor of Select

Comfort.       Sleepy’s 2015, 133 F. Supp. 3d 483.

               As relevant here, the Court dismissed all of Sleepy’s

claims   for     slander   per    se   because     “the    allegedly       defamatory

statement[s] [were] made only to Sleepy’s representatives, and the

Court    saw    no   evidence    suggesting       that    any     other    individual

overheard any of the twelve instances of disparagement.”                        Id. at

499 (citation omitted) (emphasis in original).                      Therefore, the

Court concluded that Sleepy’s failed to establish the necessary

element of publication.          Id.   The Court found that the April 2007

or   2008    Zaffron   Incident,       although    not     pled    in     the   Amended

Complaint, was the “only [ ] instance of publication.”                              Id.

However, “a claim of slander per se arising from the [Zaffron]

[I]ncident” failed because “Sleepy’s consented to the publication

of those allegedly defamatory remarks.”              Id.

                                         14
            On    January 11, 2016,          the    Court,     noting   that    Select

Comfort was a “prevailing party” under the Lanham Act, found that

this matter was “exceptional” pursuant to 15 U.S.C. § 1117(a)

warranting an award of attorney’s fees.                 Sleepy’s Jan. 2016, 2016

WL 126377 at *3-4.         On April 12, 2016, the Court referred Select

Comfort’s motion to Magistrate Judge Arlene R. Lindsay for a report

and recommendation (“R&R”) to determine the appropriate amount of

damages, costs, and/or fees to be awarded. (Apr. 12, 2016 Referral

Order, D.E. 879.)

            On        August 8, 2016,       Judge      Lindsay     issued      a   R&R

recommending that the Court grant Select Comfort’s fees motion but

reduced the requested fees and costs.                    Sleepy’s LLC v. Select

Comfort    Wholesale       Corp.,     No.        07-CV-4018,    2016    WL    11266558

(E.D.N.Y. Aug. 8, 2016) (Lindsay, M.J.).                  On September 30, 2016,

the Court adopted Judge Lindsay’s R&R in part and awarded Select

Comfort seventy-five percent of Judge Lindsay’s recommended fee

award.    Sleepy’s Sept. 2016, 222 F. Supp. 3d 169.

            Sleepy’s appealed from the September 22, 2015 Order, the

January 11, 2016 Order, and the September 30, 2016 Order.                           On

November 27, 2018,         the     Second    Circuit      affirmed      the    Court’s

September 22, 2015 Order to the extent it dismissed Sleepy’s claims

for   breach     of    contract,    unfair        competition,    and   the    implied

covenant of good faith and fair dealing.                 Sleepy’s 2018, 909 F.3d

at 528.    The Second Circuit vacated the September 22, 2015 Order

                                            15
“insofar as it dismisses Sleepy’s slander claims because the

communication in question had not been ‘published’” finding that

under New York law, the publication requirement is satisfied even

where “a defamatory statement was made to the defamed company’s

representatives.”    Id. at 528.    The Second Circuit did, however,

“agree with the [Court’s] conclusion that Sleepy’s consented to

the disparaging statements with regards to the Zaffron [I]ncident

and, to that extent, affirm[ed] the [ ] judgment.”        Id. at 529.

The Second Circuit remanded the matter for a determination of

“whether Sleepy’s consented to the [remaining] slander claims.”

Id. at 528-29.

          The Second Circuit also vacated the Court’s January 2016

finding that this matter is “exceptional” under the Lanham Act and

remanded the matter for de novo review under the “exceptional”

framework outlined by the Supreme Court in Octane Fitness, LLC v.

ICON Health & Fitness, Inc., 572 U.S. 545, 134 S. Ct. 1749, 188 L.

Ed. 2d 816 (2014).   Sleepy’s 2018, 909 F.3d at 530-31.    The Second

Circuit further vacated the fee award and instructed that on

remand, the Court must “explain what amount of attorney’s fees

would reflect the proportion of Select Comfort’s legal efforts

spent defending against the Lanham Act claim.”     Id. at 533-34.




                                   16
                                                                       DISCUSSION

 I.           Slander Per Se

                             In         addition                 to    the   two    November 2006      secret    shops

conducted                      by         Colon                and    Zaffron     discussed   above,    the    Amended

Complaint offers ten12 additional secret shops that form the basis

of Sleepy’s claims for slander per se.                                                (Am. Compl., ¶¶ 66–78; Am.

Compl., Ex. E, at ECF pp. 45-48.)

              A.             Legal Standard

                             The elements of a cause of action for slander under New

York law13 are “(i) a defamatory statement of fact, (ii) that is

false, (iii) published to a third party, (iv) ‘of and concerning’

the plaintiff, (v) made with the applicable level of fault on the

part              of          the            speaker,                (vi) either     causing    special       harm     or

constituting slander per se, and (vii) not protected by privilege.”

Albert v. Loksen, 239 F.3d 256, 265-66 (2d Cir. 2001).

                             However, an action for defamation does not lie where the

publication occurs with the consent of the defamed party.                                                            See,

e.g, Sleepy’s I, 779 F.3d at 199.                                                  The consent given need not be

unequivocal or affirmative, rather, “in some circumstances, a

person’s intentional eliciting of a statement she expects will be




12Sleepy’s previously abandoned four of its slander per se
claims. Sleepy’s 2012, 2012 WL 13106064, at *10 n.5.

13The Court applies New York law.                                                 See Sleepy’s 2015, 133 F.
Supp. 3d at 498 n.17.
                                                                             17
defamatory    can   constitute    her    consent    to    the   making   of   the

statement.”     Id.; see also Schaefer v. Brookdale Univ. Hosp. &

Med. Ctr., 859 N.Y.S.2d 899, 18 Misc. 3d 1142 (Sup. Ct. 2008),

aff’d, 888 N.Y.S.2d 122, 66 A.D.3d 985 (2d Dep’t 2009); Hirschfeld

v. Institutional Inv’r, Inc., 688 N.Y.S.2d 31, 260 A.D.2d 171 (1st

Dep’t 1999); LeBreton v. Weiss, 256 A.D.2d 47, 680 N.Y.S.2d 532

(1st Dep’t 1998).     Thus, a “plaintiff who had authorized an agent

to make an inquiry on his behalf is not to be charged with consent

to a defamatory statement made in reply to the inquiry, unless he

had reason to anticipate that the response might be a defamatory

one.”   Sleepy’s 2018, 909 F.3d at 529 (quoting Teichner v. Bellan,

7   A.D.2d   247,   251,   181   N.Y.S.2d    842,   846   (4th   Dep’t   1959))

(emphasis in original).

             The rule that consent to publication bars a defamation

claim seems at least in part motivated by a desire to preclude a

plaintiff from intentionally eliciting a defamatory response for

the purpose of decoying the defendant into a lawsuit.              Restatement

(Second) of Torts § 583 (1977), cited with approval in LeBreton,

680 N.Y.S.2d at 532, 256 A.D.2d at 47.         As such, the Second Circuit

has observed:

             [I]t appears . . . that New York’s standard
             [for   when  a   plaintiff  consents   to  a
             publication] would be along the following
             lines: When a plaintiff sues for defamation
             based on a statement . . . the more the
             evidence supports the proposition that the
             plaintiff elicited the statement with a high

                                        18
             degree of certainty that it would be
             defamatory, for the purpose of enabling a
             lawsuit, the stronger the defendant’s case for
             deeming the statement consented to, thus
             barring the claim.

Sleepy’s I, 779 F.3d at 201; Teichner, 7 A.D.2d at 251, 181

N.Y.S.2d at 846 (noting that in these circumstances, a plaintiff

has   “impliedly       agreed   to   assume     the   risk   of   a    defamatory

communication to his agent.”).

             Restatement (Second) of Torts Section 584 outlines an

exception to the rule of consent and provides that “‘[a]n honest

inquiry or investigation by the person defamed to ascertain the

existence, source, content or meaning of a defamatory publication

is not a defense to an action for its republication by the

defamer.’”      Sleepy’s I, 779 F.3d at 199 (quoting Restatement

(Second) of Torts § 584).            “Comment d to [Section 584 further]

explains that this exception to the rule of Section 583 ‘has no

application     when    the     inquiry    is   not   an   honest     inquiry   or

investigation to ascertain the facts, and the republication is

invited only for the purpose of decoying the defendant into a

lawsuit.’”     Id.     Thus, “[w]hether a republication of an earlier

defamation is itself actionable when elicited by the defamed party

appears to turn in part on a combination of the defamed party’s

motivation for eliciting the republication and the degree of

certainty of the defamed party’s expectation that the statement

elicited will be defamatory.”          Id. at 200.

                                          19
              B.             Analysis

                             On remand, the Court is tasked with determining whether

Sleepy’s consented to the remaining alleged defamatory statements.

Sleepy’s 2018, 909 F.3d at 522.                                           The Court addresses the parties’

arguments and the alleged instances of slander in turn.

                             1.             The November 2006 Secret Shops

                             The first three instances of alleged slander occurred on

November 4, 2006                                     (the      Colon     secret      shop,   discussed      supra),

November 5, 2006 (the Zaffron secret shop,14 discussed supra), and

November                    8, 2006                   (the     Michael    Grinnan      secret   shop,     discussed

infra) (collectively, the “November 2006 Secret Shops”).                                                   (See Am.

Compl., Ex. E. at 1-2.)

                             Select                  Comfort      primarily         argues   that   the     Court’s

September 22, 2015 decision applies “universally to all statements

elicited during Sleepy’s secret shop campaign and establish[es]

consent to all alleged statements” because “virtually all of the

[remaining] secret shops” occurred after the November 6, 2006

“Blitz” email.                                 (Def. Br. at 5.)               Sleepy’s argues that it did not

consent to statements arising out of the November 2006 Secret Shops

because                   it         (1) understood                that       the   Dealer   Agreement      forbade

disparagement and (2) by late October or early November 2006,




14Zaffron’s November 5, 2006 secret shop is not to be confused
with the now-dismissed Zaffron Incident that occurred in April
2007 or 2008. See Sleepy’s 2015, 133 F. Supp. 3d at 494.
                                                                         20
Sleepy’s first decided to investigate its hypothesis that its sales

of Select Comfort beds were disappointing as a result of systematic

disparagement by Select Comfort’s salespeople.         (Pl. Opp at 6-7.)

            As a preliminary matter, Sleepy’s claim for slander per

se arising out of the November 4, 2006 secret shop was properly

dismissed because, as stated, Colon’s testimony was unreliable and

“insufficient, as a matter of law, to carry Plaintiff’s burden

with respect to these allegations, for it is black-letter law that

‘the trier of facts is not obliged to believe uncontradicted

testimony, especially if it offends common sense.’” Sleepy’s 2015,

133 F. Supp. 3d at 490 n.9 (quoting Leather’s Best, Inc. v.

Tidewater Terminal, Inc., 346 F. Supp. 962, 965 (E.D.N.Y. 1972)).

            Nonetheless,   all   of   Sleepy’s   slander   per   se   claims

arising out of the November 2006 Secret Shops fail as a matter of

law.    Sleepy’s arguments ignore the facts and timeline established

at trial:     around early September 2006, specifically Labor Day

weekend, Sleepy’s sought to “corroborate” their “concern[s]” that

the disappointing sales of Select Comfort beds were caused by

Select Comfort’s alleged disparagement of the Personal Preference

Line.    (Tr. 191:13-193:2.)     By early September 2006, and not early

November 2006 as Sleepy’s contends, Sleepy’s ordered its managers

to perform “serious” “secret shops,” as opposed to “random shops,”

of Select Comfort retail stores.           (Tr. 191:23-193:15; 213:12-

214:2; DX 95 at 3 (Acker stating on November 6, 2006 “[l]et’s hear

                                      21
the rest of the shopper reports.” (emphasis added).)                                          Further,

Acker sought, and succeeded, to postpone the January 3 Meeting for

the purpose of ordering additional secret shops to look for “the

same thing that [ ] Colon was looking for.”15                                      (DX 95; Tr. 496:19-

497:17; see also PX 34 (noting that by November 27, 2006, Sleepy’s

conducted secret shops of Select Comfort because Select Comfort

“was ‘trash talking’ Sleepy’s;” that “everything was documented;”

and that “they were all told to shop [Select Comfort] by the upper

management”.)                               This evidence supports a finding that Sleepy’s had

reason to anticipate the November 2006 Secret Shops would provoke

a defamatory response.                                         Sleepy’s I, 779 F.3d at 200 (“Whether a

republication of an earlier defamation is itself actionable when

elicited by the defamed party appears to turn in part on a

combination of the defamed party’s motivation for eliciting the





15The Court disagrees with Sleepy’s post-hoc arguments that
Acker had limited involvement in the circumstances underlying
this litigation and rejects Sleepy’s argument that “Select
Comfort’s hyperbolic portrayal of Acker and his rant in the heat
of anger . . . exaggerates Acker’s role at the company.” (Pl.
Opp. at 4-5.) The record makes clear that Sleepy’s employees
“knew that when something came from [Acker] and [Acker] wanted
it, [ ] forget about what you were doing, [Acker’s request] is
what you are going to do.” Tr. 527:4-6; 385:15-22 (“Harry
[Acker] is the boss”); 87:4-6; see also DX 3 (email from
Bookbinder to Bauman requesting to postpone the business review
meeting and that he would “feel more comfortable” if Harry were
at the meeting because he owns the company and “should be
present at an important meeting like this.”)


                                                                     22
republication and the degree of certainty of the defamed party’s

expectation that the statement elicited will be defamatory.”).

             Sleepy’s further argues it “had substantial reason to

believe that defamation would be unlikely” in these three instances

because   in    March     2006   Select     comfort    “told     Sleepy’s      that

disparagement      by    its   salesforce    should    not     happen    and     had

apologized for it.”       (Pl. Opp. at 6-7.)       This argument also fails

because Sleepy’s does not connect how a March 2006 “reassurance”

from Select Comfort that disparagement “should not happen” (Pl.

Opp. at 7) supports the conclusion that in November 2006, eight

months    later,    Sleepy’s     engaged    in   an    “honest    inquiry”        to

investigate alleged defamation.           (Pl. Opp. at 25.)       This argument

squarely conflicts with trial testimony that in early September

2006, Sleepy’s “seriously” questioned whether the Select Comfort’s

salesforce     engaged    in   disparagement     and   thereafter       sought   to

“corroborate” that hypothesis.        See Discussion supra, at 5.

             The Court does not find that the two secret shops

conducted by Colon and Zaffron were an “honest inquiry” on the

sole basis that they pre-date the November 6, 2006 call wherein

Acker addressed a potential law suit against Select Comfort.

Sleepy’s I, 779 F.3d at 200.         The Court agrees that the evidence

cited by Select Comfort (Def. Br. at 5-8), in addition to the

evidence cited above, leaves no doubt that by early November 2006,



                                      23
Sleepy’s had a high degree of “confidence or certainty . . . that

such a pattern of slander existed.”         Sleepy’s I, 779 F.3d at 201.

            Indeed, Colon’s and Zaffron’s trial testimony bolster

the Court’s conclusion that Sleepy’s consented to the publication

of   the   alleged     defamatory    statements   arising   out   of   their

November 2006 secret shops.         Colon testified that he conducted the

November 4, 2006 secret shop at Bookbinder’s direction, who did

not give him any “direct details” except that he needed a secret

shop done of a Select store “as soon” as possible.           (Tr. 863:22-

864:5; 874:21-875:8.)      Zaffron testified that she never conducted

a secret shop without instructions to do so (Tr. 1013:20-22) and

was told to specifically conduct the November 5, 2006 secret shop

and spoke with Bookbinder and Fishman to advise them of the

“negative information” obtained (Tr. 692:11-18; 702:22-703:6).

            As for the November 8, 2006 secret shop conducted by

Michael Grinnan’s (“Grinnan”), his trial testimony also supports

a finding that Sleepy’s consented to statements stemming from that

shop.   (Tr. 1293:20-1315:1.)        Grinnan testified that prior to the

November 8, 2006 secret shop, he received instructions to find out

“what the Select Comfort sales people were saying about Sleepy’s.”

(Tr.    1301:20-23.)      Specifically,     Grinnan   testified   that   he

received Bookbinder’s email to “blitz the Select Comfort stores”

and was provided with a bullet point list of instructions that

directed him to find out whether Select Comfort “denigrate Sleepy’s

                                      24
or the products [Sleepy’s] sell[s].” (DX 295; Tr. 1302:18-1303:1.)

As Bookbinder testified, the “blitz” email was sent in response to

“Harry Acker saying ‘I want more shops’” to obtain additional

statements.                            (Tr. 532:2-10.)             Accordingly, Sleepy’s consented to

the statements arising out of the November 8, 2006 secret shop

because at that time “Sleepy’s was both virtually certain that its

inquiry would elicit allegedly slanderous statements and [was]

substantially motivated by the desire to bolster a contemplated

lawsuit.”                       Sleepy’s 2015, 133 F. Supp. 3d at 500.

                             Therefore, Sleepy’s had a high degree of certainty that

“such a pattern of slander existed” during the November 2006 Secret

Shops and Sleepy’s claims arising out of these three secret shops

were properly dismissed.                                       Sleepy’s I, 799 F.3d 201.

                             2.             The January-February 2007 Secret Shops16

                             The remaining nine instances of alleged slander occurred

between January 10, 2007 and February 6, 2007 (the “2007 Secret

Shops”).                      (Am. Compl., ¶¶ 67, 70, 73, 76, Ex. E.)                      For the same

reasons that the Second Circuit affirmed the Court’s finding that

Sleepy’s consented to the Zaffron Incident, the Court finds that



16Sleepy’s does not address its slander per se claims arising
out of a January 16, 2007 secret shop conducted by Paul Mahoney
(Am. Compl., Ex. E at 2) and a January 17, 2007 secret shop
conducted by Grinnan (Am. Compl., Ex. E at 2) despite surviving
the Second Circuit’s remand Order. (See Pl. Opp. at 6-9
(addressing ten Secret Shops.) The Court assumes Sleepy’s does
not intend to pursue these claims. For the avoidance of doubt,
the Court addresses these claims.
                                                                    25
Sleepy’s consented to alleged defamatory statements arising out of

the 2007 Secret Shops and they were therefore properly dismissed.

See Sleepy’s 2018, 909 F.3d at 529 (“We therefore agree with the

district      court’s       conclusion       that   Sleepy’s      consented      to    the

disparaging statements with regards to the Zaffron [I]ncident and,

to that extent, affirm the district court’s judgment.”)

              Indeed, the Court’s reasoning in its September 22, 2015

Order    is   equally        applicable      here   when   considering        that     the

remaining nine instances of alleged slander occurred prior to the

Zaffron Incident.            See Sleepy’s 2015, 133 F. Supp. 3d at 500

(finding Sleepy’s consented to claim for slander per se based on

the Zaffron Incident where, by that time, Sleepy’s “had undertaken

a mission to gather ammunition for a future lawsuit against Select

Comfort.”).      Thus, where there was sufficient evidence to support

a finding that Sleepy’s consented to statements arising out of an

April 2007 (or 2008) secret shop, there is no doubt that the same

evidence supports a finding that Sleepy’s consented to statements

arising out of the earlier 2007 Secret Shops.                     See id.

              The    trial       evidence,    as    discussed     in    detail    supra,

supports      this    finding.        The    2007    Secret     Shops    began    almost

immediately         after    the    January 9, 2007        email       that   indicated

Sleepy’s “needs” secret shops to confirm, among other things,

whether “Select Comfort [ ] make[s] any statements about Sleepy’s

that    are   untrue        or   defamatory.”        (DX   34.)        Further,       after

                                             26
confronting    Select        Comfort   with   secret   shops    reports   at   the

January 3 Meeting, Acker demanded a non-disparagement letter and

threatened additional secret shops “with the intent to sue [ ] if

they found examples of [Select Comfort’s] sales team denigrating

Sleepy’s.”     (See supra; PX 32.)            The Court cannot overlook that

the January 9, 2007 email was sent only one day after Select

Comfort indicated that it would not provide a non-disparagement

letter.     (PX 32, dated January 8, 2007.)            With this in mind, the

Court is persuaded that statements arising out of the 2007 Secret

Shops were a direct response to the January 9, 2007 email and were

not “honest inquir[ies] or investigation[s].”                  See Comment d to

Restatement (Second) of Torts § 584 (1977) (stating that the

“honest inquiry” exception to the consent rule does not apply where

the publication is invited for the purposes of decoying the

defendant into a lawsuit).             Put differently, the evidence shows

that between January 2007 and February 2007, “Sleepy’s was both

virtually     certain    that     its    inquiry    would      elicit   allegedly

slanderous statements and substantially motivated by the desire to

bolster a contemplated lawsuit,” and thus “Sleepy’s consented to

the   publication       of     these    allegedly   defamatory      statements.”

Sleepy’s 2015, 133 F. Supp. 3d. at 500; accord Sleepy’s 2018, 909

F.3d at 529.      Accordingly, Sleepy’s claims for slander per se

arising out of the 2007 Secret Shops were properly dismissed.



                                         27
                             Without citation to case law, Sleepy’s argues that they

did not consent to these statements because they received “renewed”

or          “reset”                    “expectation[s]                      [from   Select   Comfort]   that   the

defamation would stop” throughout January 2007.                                                 (Pl. Opp. at 7-

9.) This argument is without merit and belies the Second Circuit’s

Order affirming dismissal alleged slander arising out of the

Zaffron Incident. See discussion supra. However, even considering

this argument, Sleepy’s slander per se claims still fail.

                                      i.                   The January 2007 Secret Shops

                             Sleepy’s cites to Plaintiff’s Exhibits 32 and 157 to

support                   its            theory                that    on    January 8, 2007,    Select   Comfort

provided “renewed” assurances of non-disparagement.                                                 (Pl. Opp. at

7.)              Although not clear, the Court construes this argument as

asserting that Sleepy’s did not consent to statements arising out

of the eight secret shops that occurred between January 8, 2007

and January 23, 200717 (the “January 2007 Secret Shops”) because

the “renewed” assurances of non-disparagement rendered the secret

shops “honest inquiries.”                                             This argument is not founded in fact.





17The January 2007 Secret Shops occurred on:
(1) January 10, 2007 by Robert Gorman; (2) January 12, 2007 by
Jim Constantinides, (3) January 12, 2007 by Joseph Kilty,
(4) January 14, 2007 by Tyler Paiva, (5) January 15, 2007 by
Joseph Seth, and (6) January 16, 2007 by Gerald Petrillo.
(Pl.’s Br. at 7-8.) The two remaining secret shops, not
addressed by Sleepy’s, occurred on: (7) January 16, 2007 by
Mahoney and (8) January 17, 2007 by Grinnan.
                                                                             28
             A review of those exhibits makes clear that Select

Comfort did not, and could not, “renew” or “reset” Sleepy’s

expectations because Select Comfort explicitly stated that it did

not intend to provide Sleepy’s with a letter that the alleged

disparagement would cease.              (See PX 32, dated January 8, 2007

(internal Select Comfort email indicating that Bauman informed

Bookbinder that Select Comfort was “not intending to provide” a

letter of non-disparagement); PX 157 (January 13, 2007 voicemail

transcript from Bauman to Bookbinder “clarify[ing]” that Select

Comfort was “not intending to send a letter to [Acker] outlining

what [Acker] had asked for” at the January 3 Meeting).).                    Sleepy’s

further cites to its proposed findings of fact to support its

“reset” theory.      (Pl. Opp. at 7 (citing Pl. Findings of Fact, D.E.

803, ¶ 123).)       However, there, Sleepy’s concedes no such “reset”

occurred.     (See Pl. Findings of Fact ¶ 123 (noting that Select

Comfort     did    not   provide    a   non-disparagement          letter    and    on

January 8, 2007      Bauman    stated     “there   would      be   no    letter”   by

providing    the    “same   reasoning     [Bauman]      and   Mr.    Spurgeon      had

articulated at the January 3 [M]eeting.”).                Accordingly, Sleepy’s

did not receive “renewed” or “reset” expectations to negate its

consent to statements arising out of the January 2007 Secret Shops.

             The    trial   testimony     from     each    secret       shopper    who

conducted a January 2007 Secret Shop underscores that Sleepy’s did

not   have    a    “renewed”       expectation     of     non-disparagement         in

                                         29
January 2007.   The testimony overwhelmingly shows that each shop

was conducted in response to the January 9, 2007 email or with

instructions to specifically look for defamation or denigration.

(See Tr. 1240:13-1241:10 (Robert Gorman testifying that prior to

his January 10, 2007 secret shop he received the January 9, 2007

email that provided specific questions to ask); Tr. 1503:19-24,

1505:14-22, 1589:8-12 (Joseph Kilty testifying that prior to his

January 12, 2007 secret shop, Sleepy’s “probably requested that

[the secret shoppers] look specifically for denigration;” part of

his “mission” during the secret shop was “[t]o find out whether or

not [Defendant’s salesperson] would denigrate Sleepy’s;” that he

“tried to lead the salesperson into” denigration); Tr. 577:18-

578:8, 584:2-8, 610:14-16 (Jim Constantinides testifying that

Bookbinder instructed him to perform the January 12, 2007 secret

shop and to “go into the Select Comfort stores and see how they

were explaining the differences between our product and their

product” and to look specifically for disparagement); Tr. 1159:4-

1160:24 (Tyler Paiva testifying that prior to the January 14, 2007

secret shop, he received instructions--the January 9, 2007 email-

-on how to conduct this secret shop); Tr. 929:6-930:11 (Joseph

Seth testifying that prior to his January 15, 2007 secret shop, he

received the January 9, 2007 email and list of questions and that

he asked those questions); Tr. 1913:3-9, 1914:6-18, (Paul Mahoney

testifying that prior to his January 16, 2007 secret shop, he was

                                30
“instructed by another email,” the January 9, 2007 email, “to go

out and shop Select Comfort stores again” and that he brought a

“copy of the email that” contained the “information [Sleepy’s was]

looking to get,” and that his goal was to try “to get that

information.”); Tr. 813:3-25, 814:6-815:4, 816:10-16, 817:8-22

(Gerald Petrillo testifying that he was asked to conduct the

January 16, 2007                                    secret         shop   by   his   regional    manager     because

Sleepy’s “needed one done that day;” that he received written

instructions,                                 the              January 9, 2007       email;     and   that     these

instructions were different than instructions he received for

other secret shops); Tr. 1336:2-4 (Grinnan testifying that prior

to his January 17, 2007 secret shop, he was instructed to “shop

Select Comfort again and see if they were still saying things, if

anything had changed.”) (emphasis added).18)

                             Therefore, Sleepy’s consented to statements arising out

of the eight January 2007 Secret Shops and claims for slander per

se based on those statements were properly dismissed.





18Further, many of the secret shop reports directly responded to
questions asked in a version of Sleepy’s secret shop instruction
template. See, e.g., Sleepy’s 2015, 133 F. Supp. 3d at 492-94
(noting that Kilty’s, Paiva’s, and Seth’s secret shop reports
responded to the instruction template); (see also Tr. 1916:10-23
(Mahoney testifying that his secret shop report directly
responded to the questions in DX 34)).


                                                                          31
                                   ii.                     The February 2007 Secret Shops

                             Sleepy’s final claim for slander per se arises out of a

February 6, 2007 secret shop by Jacqueline Gruman (“Gruman”).19

(Tr. 1458:17–19; 1462:6–1463:7.) With respect to this secret shop,

Sleepy’s                    argues                 that        after   January 23, 2007,    it   had   “renewed

expectation that slander would not be encountered” and that it had

“every reason to expect that the slander would stop.”                                                  (See Pl.

Opp at 9) (emphasis in original).                                             On January 23, 2007, McLuaghlin

sent Acker a letter stating that Select Comfort “took immediate

action to address the reported behavior” and put Select Comfort

“on notice that this would not be tolerated and reassuring them

that you were working with your teams to be equally respectful.”

(PX 145.)                         The Court again construes this argument as asserting

the             January 23, 2007                                letter    “reset”     Sleepy’s   expectations

rendering the February 6, 2006 secret shop an “honest inquiry.”

(Pl. Opp. at 8-9.)





19Gruman testified that no one specifically instructed her to
conduct this secret shop. (Tr. 1462:8-21.) However, in
consideration of the evidence and Sleepy’s “egregious and
grossly negligent” spoliation (see discussion infra), the Court
draws an adverse inference that Gruman did receive the
January 9, 2007 email and that this secret shop was part of
Sleepy’s campaign to gather evidence of alleged denigration.
See Pyskaty v. Wide World of Cars, LLC, No. 15-CV-1600, 2019 WL
917153, at *7 (S.D.N.Y. Feb. 25, 2019) (the Court may, as the
trier of fact, “draw an adverse inference based on the missing
evidence.”).
                                                                         32
                             As stated above, the Court is not persuaded by Sleepy’s

“reset” theory.                                     Further, the January 23, 2007 letter cannot be

viewed in isolation.                                              The evidence overwhelmingly supports a

finding that in January and February 2007, Sleepy’s threatened

litigation                         and            was          actively   collecting      evidence    of    alleged

denigration for use in a potential lawsuit.                                                (Tr. 3165:21-3166:7

(Sleepy’s in-house counsel testifying that “around February” 2007,

they informed Select Comfort that if the parties were unable to

reach               a        solution                      then    Sleepy’s      “would   have   no   choice    but

litigation.”)                                Indeed, Gruman’s February 6, 2007 secret shop was

included in a portfolio of secret shop summaries to be placed in

Bookbinder’s “denigration book.”                                               (PX 182 at SP000863.)       Moreover,

on February 6, 2007, Bookbinder sent Select Comfort an email that

included a draft letter from Sleepy’s outside counsel stating,

among other things, after January 23, 2007 “recent shopping reports

indicate[d] that the disparagement has continued unabated.”                                                     (DX

173 at 3.20)                            It follows that by February 6, 2007, Sleepy’s could



20On May 4, 2012, Select Comfort sought to admit Defense Exhibit
173. (Tr. 3152:2; 3156:7-13.) Sleepy’s objected arguing it was
a settlement communication prohibited under Federal Rule of
Evidence 408. (Tr. 3154:18-3155:13.) Judge Platt reserved
judgment and the parties submitted briefs. (Def. Admissibility
Br., D.E. 776; Pl. Admissibility Br., D.E. 788.) Judge Platt
did not rule on the issue. Federal Rule of Evidence 408 bars
settlement evidence only “if it is used to prove liability,
invalidity of a claim, or the amount of damages; it does not
exclude evidence that is offered for another purpose.”
Separzadeh v. Iconix Brand Grp., Inc., No. 15-CV-8643, 2016 WL
6126386, at *4 (S.D.N.Y. Oct. 19, 2016) (citation omitted).
                                                                          33
not have “reset” expectations of non-disparagement and this secret

shop was not an “honest inquiry.”

                             Therefore, between January and February 2007, Sleepy’s

was collecting evidence for a potential lawsuit and was nearly

certain that “such a pattern of slander existed.”                                            Sleepy’s I, 779

F.3d at 201.                             Accordingly, all of Sleepy’s claims for slander per

se arising out of the eight January 2007 Secret Shops and the

February 6, 2007 secret shop were properly dismissed.

II.           Fee Award Determination

                             At trial, Sleepy’s argued that Select Comfort violated

Section                       43(a)                    of      the    Lanham     Act   by     disseminating

misrepresentations                                        regarding   Sleepy’s   products,    services,   and




Without deciding whether Defense Exhibit 173 is an offer to
compromise, it is permissible for “another purpose” and not to
impeach or contradict a witness, prove liability, invalidity of
a claim, or the amount of damages. FED. R. EVID. 408; Int’l Bus.
Machines Corp. v. BGC Partners, Inc., No. 10-CV-0128, 2013 WL
1775367, at *6 n.6 (S.D.N.Y. Apr. 25, 2013). Here, Defense
Exhibit 173 is evidence of Sleepy’s knowledge that after
January 23, 2007, it continued to secret shop Select Comfort and
had knowledge that “recent shopping reports indicate that
disparagement has continued unabated.” United States v. Wahl,
563 F. App’x 45, 50–51 (2d Cir. 2014) (affirming district
court’s decision to admit evidence for “another purpose” where
it was use to prove a party’s knowledge of certain facts); In re
OSG Sec. Litig., 12 F. Supp. 3d 619, 621 (S.D.N.Y. 2014) (“While
settlements are inadmissible as evidence of liability, they are
admissible for other purposes, including proof of knowledge.”);
Sage Realty Corp. v. Ins. Co. of N. Am., 34 F.3d 124, 128 (2d
Cir. 1994) (“A trial court has broad discretion in deciding
whether to admit evidence, and its determinations will not be
reversed in the absence of an abuse of discretion amounting to
manifest error.”).
                                                                      34
commercial activities in commercial advertising or promotion.

(Pl. 2012 Trial Br., D.E. 802, at 37.)         Sleepy’s based this claim

on (1) Select Comfort’s advertising and promotional materials in

Select Comfort’s “Brand Standards Manual;” (2) Select Comfort’s

promotional    brochure;     and    (3) the   derogatory   or   disparaging

statements    made    by   Select   Comfort   employees    as   part   “of   a

widespread corporate training policy.”           (Pl. 2012 Trial Br., at

37-38.)   Judge Platt, acting as fact finder, found for Select

Comfort and dismissed Sleepy’s Lanham Act claim.            Sleepy’s 2012,

2012 WL 13106064, at *15-17. Sleepy’s never appealed the dismissal

of its Lanham Act claim.

             Under the Lanham Act, “[t]he court in exceptional cases

may award reasonable attorney fees to the prevailing party.”

15 U.S.C. § 1117(a).        In its January 11, 2016 Order, the Court

determined that this case is exceptional.         See Sleepy’s Jan. 2016,

2016 WL 126377, at *4-6.       The Second Circuit vacated that finding

and instructed the Court to determine whether Sleepy’s brought an

exceptional case under the Lanham Act by applying the standard

outlined in Octane Fitness.          Sleepy’s 2018, 909 F.3d at 529-31

(citing Octane Fitness, 572 U.S. at 554, 134 S. Ct at 1756).

Further, to the extent this case is “exceptional” under the Lanham

Act, the Court “must revisit its approach to determining the amount

of the award.”       Id. at 531.    The Court addresses each in turn.



                                      35
     A.   “Exceptional Case” Under the Lanham Act

          Select Comfort argues that this is an exceptional case

under Octane Fitness because (1) Sleepy’s claims are frivolous,

objectively unreasonable, and motivated by bad faith (Def. Br. at

13-15); (2) Sleepy’s failed to present evidence to establish its

Lanham Act claim (Def. Br. at 15-17); and (3) the “totality of the

circumstances,” including spoliation, supports a finding that this

case is exceptional (Def. Br. at 17-18).    Sleepy’s responds that

(1) this action was not motivated by an improper purpose or in bad

faith (Pl. Opp. at 15-16); (2) although the Lanham Act claim did

not prevail, it was not meritless because it survived multiple

rounds of dispositive motion practice and a trial (Pl. Opp. at 16-

18); and (3) it would be unfair and inappropriate for the Court to

impose spoliation sanctions indirectly in the form of a Lanham Act

fee award (Pl. Opp. at 19-20).

     1.   Legal Standard

          An “‘exceptional case is simply one that stands out from

others with respect to the substantive strength of a party’s

litigating position (considering both the governing law and the

facts of the case) or the unreasonable manner in which the case

was litigated.’”   Sleepy’s 2018, 909 F.3d at 530 (quoting Octane

Fitness, 572 U.S. at 554)).      When evaluating whether a case is

“exceptional,” district courts have “wide latitude” to “engage in

a ‘case-by-case exercise of their discretion, considering the

                                 36
totality of the circumstances.’”                  4 Pillar Dynasty LLC v. N.Y. &

Co., Inc., 933 F.3d 202, 215 (2d Cir. 2019) (quoting Octane

Fitness, 572 U.S. at 554).             Those considerations include a “wide

variety     of    factors,”        such     as     “‘frivolousness,            motivation,

objective       unreasonableness          (both        in   the    factual     and    legal

components of the case) and the need in particular circumstances

to    advance     considerations       of     compensation           and     deterrence.’”

Sleepy’s 2018, 909 F.3d at 530 (quoting Octane Fitness, 572 U.S.

at 554 n.6 (citing Fogerty v. Fantasy, Inc., 510 U.S. 517, 534

n.19, 127 L. Ed. 2d 455 (1994)); see also Louis Vuitton Malletier,

S.A. v. My Other Bag, Inc., 764 F. App’x 39, 41 (2d Cir. 2019)

(affirming that case was not exceptional where “[t]he court’s

opinion enumerated the Fogerty factors and applied each in turn.”).

             “Courts in the Second Circuit generally determine cases

to be exceptional under the Octane Fitness standard when litigants

have acted unreasonably or in bad faith.”                         Travel Leaders Grp.,

LLC   v.   Corley,       No.    19-CV-1595,       2019      WL    6647319,    at    *14   n.7

(S.D.N.Y. Dec. 5, 2019) (citing John Wiley & Sons, Inc. v. Book

Dog   Books,     LLC,     327    F.   Supp.       3d    606,      642   (S.D.N.Y.      2018)

(exceptional case where defendants “took unreasonable positions

throughout       th[e]    litigation”       and        violated      court’s       discovery

orders); (quoting River Light V, L.P. v. Lin & J Int’l, Inc., No.

13-CV-3669, 2015 WL 3916271, at *10 (S.D.N.Y. June 25, 2015)

(attorney’s       fees     where      “defendants           engaged     in     intentional

                                            37
infringement,          perpetrated           fraud       and   spoliation,        pursued

counterclaims grounded in that fraud, and have continued to sell

their infringing merchandise throughout this litigation, all with

the    intent     to        deceive    and     profit     at   the   expense     of   the

administration of justice”)); Worldwide Home Prod., Inc. v. Bed,

Bath & Beyond, Inc., No. 11-CV-3633, 2015 WL 1573325, at *2

(S.D.N.Y. Apr. 9, 2015) (exceptional case where there was “no

genuine dispute of material fact as to inequitable conduct” during

litigation); Cognex Corp. v. Microscan Sys., Inc., No. 13-CV-2027,

2014 WL 2989975, at *4 (S.D.N.Y. June 30, 2014) (exceptional patent

case   due   to,       among        other    things,     defendants’       “unreasonable

litigation tactics that have wasted the [c]ourt’s time and have

required plaintiffs to expend significant resources”)).

                       2.     Application

             A   review        of    cases    post-Octane      Fitness     supports   the

conclusion that this case is not exceptional.                         Sleepy’s claims

were not frivolous or objectively unreasonable.                           “‘An action is

‘frivolous’ when either: (1) the factual contentions are clearly

baseless, such as when allegations are the product of delusion or

fantasy; or (2) the claim is based on an indisputably meritless

legal theory.’” Universal Church Inc. v. Universal Life Church/ULC

Monastery,       No.    14-CV-5213,          2019   WL   4601741,    at    *3   (S.D.N.Y.

Sept. 19, 2019) (quoting Livingston v. Adirondack Beverage Co.,

141 F.3d 434, 437 (2d Cir. 1998)).                        “‘A claim is based on an

                                               38
indisputably meritless legal theory when either the claim lacks an

arguable basis in law, or a dispositive defense clearly exists on

the face of the complaint.’”            Id. (quoting Livingston, 141 F.3d at

437).

              Here, the allegations on which Sleepy’s based its claim

arose   out    of    (1) Select       Comfort’s      “Brand     Standards    Manual;”

(2) Select Comfort’s promotional brochure; and (3) the derogatory

or disparaging statements made by Select Comfort employees as part

“of a widespread corporate training policy.” See supra. According

to   Select    Comfort,       this    case    was    frivolous       and   objectively

unreasonable        because    Sleepy’s      pre-suit    investigation        did    not

uncover any basis for its Lanham Act claim.                   (Def. Br. at 14-15.)

In support, Select Comfort points to Fishman’s email that his

interviews with Select Comfort employees did not uncover a “smoking

gun” and that “no one from [Select Comfort] corporate ever said

anything disparaging against the partners.”                   (Def. Br. at 14.)

              In arguing that this case is exceptional, Select Comfort

focuses     primarily     on    Sleepy’s          allegations    regarding     Select

Comfort’s      “widespread”          corporate       policy     of    disparagement.

Nonetheless, the results of two interviews does not provide the

Court with a basis to find that Sleepy’s pursued a case it knew to

be meritless.        Sleepy’s did, in fact, present other evidence of

what it believed to be a widespread policy of defamation.                           See,

e.g., Sleepy’s 2012, 2012 WL 13106064, at *15-16.                     Moreover, that

                                             39
Sleepy’s was ultimately unsuccessful in proving its Lanham Act

claim on this basis “does not mean that [Sleepy’s arguments] were

unusually weak or that it was objectively unreasonable to take the

case to trial.” SIMO Holdings Inc. v. Hong Kong uCloudlink Network

Tech. Ltd., 396 F. Supp. 3d 323, 352–53 (S.D.N.Y. 2019) (citing

Stryker Corp. v. Zimmer, Inc., 837 F.3d 1268, 1279 (Fed. Cir.

2016)); Sleepy’s 2018, 909 F.3d at 531 n.7 (questioning whether

this case was “frivolous or improperly motivated” where “Sleepy’s

claims survived summary judgment and were only dismissed after a

bench trial on a motion for judgment on partial findings under

Federal Rule of Civil Procedure 52(c)”); Universal Church, 2019 WL

4601741,   at     *3   (while     “plaintiff’s    claims      were   ultimately

unsuccessful, the legal theories on which they were rooted had

clear bases in law” such that they survived a motion to dismiss

and   summary    judgment).       Therefore,     it   was    not   frivolous   or

objectively unreasonable for Sleepy’s to maintain this action.

           Whether Sleepy’s was motivated by an improper purpose in

bringing this action presents a closer call. Select Comfort argues

that “Sleepy’s planned, prepared, and initiated this lawsuit for

the improper purpose of gaining leverage to force Select Comfort

to    maintain     a   business     relationship      with     Sleepy’s,”      “to

renegotiate      the   Dealer   Agreement   on   terms      more   favorable   to

Sleepy’s,” and to “hurt Select Comfort’s reputation and business

in general.”       (Def. Br. at 13.)        “The ‘paradigmatic case’ of

                                      40
improper motive justifying an ‘exceptional’ case finding is where

‘plaintiff with no intention of testing the substance of its

theories brings meritless claims to extract a nuisance value

settlement based on the fact that defendants will be required to

expend tens or hundreds of thousands of dollars in discovery.”

Universal Church, 2019 WL 4601741, at *4 (quoting Joao Control &

Monitoring Sys., LLC v. Digital Playground, Inc., No. 12-CV-6781,

2018 WL 1596068, at *6 (S.D.N.Y. Mar. 28, 2018)).

            Select Comfort has not shown, however, that Sleepy’s

sued merely to “gain leverage” to maintain a future business

relationship or to renegotiate the Dealer Agreement.          The parties

did   not   renegotiate   the   Dealer   Agreement   and   their    business

relationship ended in April 2007.        Moreover, Sleepy’s “tested its

claims, presumably at considerable cost, and lost.”                Id.; Joao

Control, 2018 WL 1596068, at *6 (declining to find case exceptional

where plaintiff unsuccessfully “pressed the merits” of its case

“over a period of years, presumably at substantial expense to

itself”); see also SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344,

1351 (Fed. Cir. 2015).      The parties’ briefs do not indicate, nor

can the Court find evidence, that throughout this litigation,

Sleepy’s continued to pressure Select Comfort to renegotiate the

Dealer Agreement or to maintain future business dealings. Instead,

Sleepy’s pursued its claims, including the Lanham Act claim,

through multiple dispositive motions and trial.        This supports the

                                    41
conclusion that Sleepy’s did not initiate this action for an

improper purpose.

              Select    Comfort    points     to    the   Court’s    previous

observation that this case is exceptional and reliance on Acker’s

comments to conclude that “there are substantial overtone[s] to

suggest that this case was filed as a ‘competitive ploy.’”              (Def.

Br. at 13; Sleepy’s Jan. 2016, 2016 WL 126377, at *4.)               However,

on remand and in consideration of the above, the Court finds that

Acker’s comments alone do not support a finding that Sleepy’s sued

in bad faith or for an improper purpose.             Cf. Benihana of Tokyo,

LLC v. Benihana, Inc., No. 14-CV-0224, 2018 WL 3574864, at *9-10

(S.D.N.Y. July 25, 2018), aff’d, 771 F. App’x 71 (2d Cir. 2019)

(finding case exceptional where plaintiff’s “ulterior motive” was

“to force [defendant] to expend large counsel fees . . . so that

[it]    might . . . have       [plaintiff]     purchase    [its]    assets”).

Indeed,      while   Acker’s   “business    behavior   [was]    unsavory,   [ ]

improper behavior does not entitle [Select Comfort] to an award of

attorney’s fees due to the filing and prosecution of this lawsuit.”

See, e.g., MZ Wallace Inc. v. Fuller, No. 18-CV-2265, 2018 WL

6715489, at *15 (S.D.N.Y. Dec. 20, 2018).              The Court agrees with

the Second Circuit that Sleepy’s decision to pursue its Lanham

Act, months after Acker’s comments and after wind-up negotiations,

was    not    an   unreasonable   “response    to   [alleged]    defamation.”

Sleepy’s 2018, 909 F.3d at 531 n.7 (“It is not altogether clear to

                                      42
us    that   the    case    at   bar       was      ‘frivolous[ ]’          or    improperly

‘motivate[ed]’ . . . although               Acker’s      comments       strike          us   as

objectionable and inappropriate, it is not self-evident that they

alone could convert an otherwise-reasonable response to possible

defamation       (investigation          and     litigation)         into    a        bad-faith

competitive ploy.”).

             Select Comfort also argues that Sleepy’s had improper

motives because it “pursued this lawsuit armed with nothing more

than the secret shop evidence that Sleepy’s [ ] manufactured for

this litigation.”           (Def. Br. at 15.)                The Court rejects this

assertion.         While    there    are       serious   spoliation          concerns,       as

discussed in prior Orders and infra, Select Comfort did not

establish that Sleepy’s falsely manufactured the secret shops for

purposes of this lawsuit. There is no doubt that performing secret

shops is a tactic widely used in the industry and that secret

shopper testimony corroborated that the secret shops at issue

occurred.    The Court similarly rejects Select Comfort’s attempt to

diminish secret shopper testimony as tainted because they reviewed

the compiled secret shop reports.                    Judge Crane ruled, and Judge

Platt agreed, that Sleepy’s “should be permitted to try to refresh

the witness’ recollection with the shop reports even though they

be    excluded     from    evidence.           It   should     also   be     permitted       to

establish that the witness’ past recollection recorded as long as

the    witness     subscribes       to    the       document    as    his        or    her   own

                                               43
recollection rather than that of the administrative person who

wrote it up.”   (Feb. 27, 2012 Order, D.E. 687, at 5-6; Mar. 12,

2012 Adoption Order, D.E. 756.)

           Select Comfort has also not demonstrated a need for

compensation.   “To be sure, [it] prevailed convincingly” at trial.

Universal Church, 2019 WL 4601741, at *5. However, “exceptionality

requires more in a system in which the American Rule deprives

thoroughly successful litigants of attorneys’ fees every day, and

that more is wanting here.”      Id. (noting that defendants did not

show that plaintiff used “‘unreasonable litigation tactics’ or

that   [defendant]    was   otherwise     ‘guilty     of    any     litigation

misconduct,’ that needlessly swelled their expenses.” (internal

quotation marks and citation omitted)).

           Select    Comfort   further    argues    that     this    case   is

exceptional when considering the “totality of the circumstances,”

including Sleepy’s spoliation, as well as Sleepy’s inability to

“present   sufficient       evidence     to   carry        its    burden    at

trial . . . demonstrate[ing] the unequal substantive strength of

the parties’ litigation position.” (Def. Br. at 15-16.) As stated

above, that Sleepy’s was unsuccessful in proving its Lanham Act

claim “does not mean that [Sleepy’s arguments] were unusually weak

or that it was objectively unreasonable to take the case to




                                   44
trial.”21                     SIMO, 396 F. Supp. at 352–53 (citing Stryker, 837 F.3d

at 1279).

                             Select Comfort cites Romag Fastners, Inc. v. Fossil,

Inc., 866 F.3d 1330, 1341 (Fed. Cir. 2017) to argue that “the

district court’s refusal to grant a Rule 50(a) motion [does not]

preclude[ ] awarding attorneys’ fees.”                                           (Def. Br. at 17.)   While

true, Romag is nonetheless consistent with this Court’s holding.

In Romag, the defendant appealed an award of fees under the Patent

Act. Romag, 866 F.3d at 1336 (applying the Octane Fitness standard

for exceptionality).                                           Plaintiff there cross-appealed and argued,

among other things, that the district court erred in concluding

that denial of a Rule 50(a) motion precludes awarding attorney’s

fees.               Id. at 1340-41.                             The Federal Circuit agreed that the denial

of a Rule 50(a) motion alone “does not preclude a finding” that a

legal position was frivolous.                                           Id. at 1341.   The Federal Circuit

ultimately found “no error” where, in addition to considering the

denial of the Rule 50(a) motion, the district court held that the

defendant’s arguments were “not entirely groundless” and that it




21Select Comfort argues that Sleepy’s Lanham Act claim was
objectively unreasonable or frivolous by emphasizing that it
survived summary judgment only “by promising the Court evidence
at trial that it never had--that there were actual customers who
were subjected to false statements.” (Def Br. Br. at 16.)
However, Sleepy’s briefed this issue before trial (Pl.
Mar. 19, 2012 Trial Br., D.E. 775) and Judge Platt permitted the
case to proceed to trial (see Mar. 20, 2012 Minute Entry; Mar.
21 2012 Minute Order).
                                                                        45
“is not relevant that” a claim “may have been weak if it did not

rise to the level of being objectively unreasonable.”             Id.   Here,

too, the Court finds that Sleepy’s Lanham Act claim was not

“objectively unreasonable” while recognizing that it survived

multiple rounds of dispositive motions and was only dismissed after

trial.

            Nor do Sleepy’s acts of spoliation render this case

exceptional.       Although   Sleepy’s   argues    otherwise,     the   Court

previously determined that Sleepy’s “engaged in egregious, grossly

negligent spoliation of evidence in the face of contemplated

litigation justifying the imposition of sanctions” with respect to

original evidence of the secret shops.      Sleepy’s 2015, 133 F. Supp

3d   at   491   n.12.   However,   egregious      and   grossly    negligent

spoliation does not provide the Court with a proper basis to

conclude that this case is exceptional under the Lanham Act.              As

an initial observation, to label this case exceptional under the

Lanham Act as a sanction for spoliation is inconsistent with the

goals underlying spoliation sanctions.         See, e.g., Congregation

Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 138 F. Supp.

3d 352, 391 (S.D.N.Y. 2015) (a court “should impose the least harsh

sanction that can provide an adequate remedy” for spoliation).

            Further, after a review of all transcripts and filings,

including the parties’ spoliation briefs, the Court cannot locate

evidence that Sleepy’s spoliation was intentional.          Select Comfort

                                   46
argues that this is not “simple negligent spoliation” but rather

“spoliation of the evidence that was created explicitly to serve

as the foundation for Sleepy’s claims -– in other words, it was

manufactured solely and specifically for the purpose of pursuing

this lawsuit.”                                  (Def. Br. at 18.)              Select Comfort has previously

argued that because Sleepy’s “never provided an explanation of

what happened” to the missing evidence, the “only reasonable

explanation                          at         this           juncture   is   that   Plaintiff   intentionally

destroyed the evidence.”22                                          See, e.g., Def. 2012 Renewal Br., D.E.

770, at 13. According to Select Comfort therefore, Sleepy’s either

(1) never had any evidence and drafted false documents to pursue

this lawsuit or (2) Sleepy’s had evidence relevant to this lawsuit

and intentionally destroyed it to bolster its claims.                                                The Court



22Before trial, Select Comfort made two requests for sanctions
as a result of Sleepy’s spoliation. (Def. 2009 Sanctions Mot.,
D.E. 40; Def. 2012 Recons. Mot., D.E. 718.) Judge Platt denied
those motions. (June 22, 2009 Order, D.E. 85; Mar. 12, 2012
Order, D.E. 758.) On January 10, 2012, after the parties filed
many motions in limine, Judge Platt appointed the Honorable
Stephen G. Crane to serve as special master. (Special Master
Order, D.E. 684.) On February 8, 2012, Judge Crane declined to
“revisit the issue” of sanctions. (Feb. 8, 2012 Order, D.E.
655; Feb. 21, 2012 Order, D.E. 686.) On February 27, 2012,
Judge Crane granted Select Comfort’s motion in limine to exclude
evidence regarding Plaintiff’s secret shop reports as business
records, under the residual rule, and as past recollection
recorded, without prejudice to Sleepy’s laying a proper
foundation at trial for their use, and otherwise denied Select
Comfort’s motion. (Feb. 27, 2012 Order, D.E. 687.) On
April 10, 2012, Select comfort renewed its request for
sanctions. (Def. 2012 Renewal., D.E. 770; Def. 2012 Renewal
Supp., D.E. 771.) Judge Platt reserved decision. (Apr. 11, 2012
Minute Entry.)
                                                                          47
declines to draw either inference.             While the parties’ submissions

reveal the contentious nature of this action, there is no evidence

that Sleepy’s sought to intentionally deprive Select Comfort of

the evidence at issue.         Cf. Congretation Rabbinical, 138 F. Supp.

3d at 389 (noting that “this is the rare case where bad faith, and

a clear intent to deprive Plaintiffs of the evidence at issue, is

sufficiently clear from the face of the record” where defendant

destroyed evidence to evade production to plaintiff and the Court);

cf. In re Rembrandt Techs. LP Patent Litig., 899 F.3d 1254, 1270

(Fed. Cir. 2018) (citing to “two facts in the record” to suggest

a litigant’s bad faith in spoliating evidence where there was

knowledge that “document destruction was a significant risk.”).

Thus,    while     Sleepy’s    grossly      negligent    spoliation    is     deeply

troubling, without more it is insufficient to find that this case

is exceptional under the Lanham Act.

        B.   Fee Award

             Because the Court finds that this case is not exceptional

under Octane Fitness, Select Comfort is not entitled to attorney’s

fees.

                                     CONCLUSION

             For    the   foregoing      reasons,       the   Court   finds     that

(1) Sleepy’s       consented    to    the     alleged    defamatory    statements

arising out of the remaining twelve actionable secret shops in the

Amended Complaint and those claims were properly dismissed and

                                         48
(2) this case is not exceptional under Octane Fitness and Select

Comfort is not entitled to fees under the Lanham Act.   There are

no remaining claims.

          The Clerk of the Court is directed to enter judgment

consistent with Memorandum and Order and to mark this matter

CLOSED.



                                    SO ORDERED.



                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    March   16 , 2020
          Central Islip, New York




                               49
